Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 19 November 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  At least figure 6 has no hatching.  At least figures 2, 3, 4, and 6 are not indicated by section lines.  At least section lines 8B and 10B are incorrectly placed.
The drawings are objected to because figure 6 has an unlabeled dimension at the top of the figure.  
The drawings are objected to because figure 13A uses both reference characters and primed reference characters together, see 40 & 32 vs 34’.  
The drawings are objected to because reference character 22 is not directed to a standing ring in figure 3.  The disclosure provides that J indicates the diameter of the standing ring and 22 is located outside of this diameter.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: section lines 12B and 13B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “22” has been used to designate both stand ring and standing ring.
  The disclosure is objected to because reference character “54” has been used to designate both outer curl and pull tab curl.  
The disclosure is objected to because of the following informalities: no brief description of figures 12A, 12B, 13A, or 13B exist.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: figures 8, 10, 12, and 13 which no longer exist are used in the description.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: both 42 and 42’ have been used for the same embodiment on page 13.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: both 38 and 38’ have been used for single embodiments.  See at least pages 13 and 14.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) further in view of Yamasaki (US 20020170913).
Claim 1:  Fields discloses a can end 1 (can lid) comprising: a peripheral curl adapted to interconnect the can end 1 (can lid) to a neck of the aluminum beverage can, the can end 1 (can lid) being a 200 end resulting in the peripheral curl having a diameter of less than approximately 55 mm based on 200 end standards; a sloping side wall 2 (chuck wall) interconnected to the peripheral curl and extending downwardly; a countersink interconnected to a lower portion of the sloping side wall 2 (chuck wall); and a centre panel 3 (central panel) interconnected to the countersink, the centre panel 3 (central panel) having a center, a panel radius that defines a panel area, a diameter that is less than 46.6mm, and a score line 10 defining a tear panel 11 with an area of 323 mm2, a rivet 25 being tilted with respect to the centre panel 3 (central panel), a tab 20 (pull tab) connected to the centre panel 3 (central panel) by the rivet 25, the tab 20 (pull tab) having a lifting portion (handle part) and a nose portion 21 (opening part), wherein 
Fields does not disclose a tear panel having an area of between approximately 24% and approximately 34% of the panel area of the central panel, the rivet being positioned off-center on the central panel, the pull tab being capable of being swiveled around an axis of rotation defined by the rivet such that the handle part of the pull tab extends outwardly beyond the panel radius, a ramp-up bead arranged on at least one side of the pull tab, wherein the rivet is tilted such that the opening part of the pull tab is tilted towards the tear panel when the pull tab is in an opening position, or wherein the handle part of the pull tab extends outwardly beyond the panel radius.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the diameter not greater than approximately 1.5 inches, resulting in the tear panel 11 area being within the claimed range of the panel area of the centre panel 3 (central panel), in order to lower material costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  This is further evidenced by Turner (US 20050252917) which discloses an end member having a center panel 12 with a diameter B of less than 1.5 inches (38.1 mm) (see fig. 2 and P. 0035).  It is further noted that no criticality has been established for the percentage of tear panel area to central panel area.
Yamasaki teaches a can end having a tab 3 connected to a center panel section 8 by a tab-fastening means 4 and a slope-shape protrusion 15 (ramp-up bead) arranged on at least one side of the tab 3 when in an opening position, wherein the tab-fastening 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the can end 1 (can lid) of Fields such that the rivet 25 was offset from the center of the centre panel 3 (central panel) by 5 mm and to include a slope-shape protrusion 15 (ramp-up bead) arranged on one side of the tab 20 (pull tab) such that the tab 20 (pull tab) was capable of being swiveled around an axis of rotation defined by the rivet 25 such that the lifting portion (handle part) of the tab 20 (pull tab) extended outwardly beyond the panel radius, as taught by Yamasaki, in order to provide a longer tab 20 (pull tab) which increases the generated force at the work point allowing for easier opening.
The combination discloses the rivet 25 being tilted and the nose portion 21 (opening part) of the tab 20 (pull tab) of the combination being tilted towards the tear panel 11 in the opening position as the lifting portion (handle part) of the tab 20 (pull tab) has been raised by the slope-shape protrusion 15 (ramp-up bead) above the peripheral curl.

    PNG
    media_image1.png
    222
    394
    media_image1.png
    Greyscale

Claim 2:  The combination discloses wherein when the tab 20 (pull tab) is in an initial position the lifting portion (handle part) is positioned within the panel radius (see fig. 11-12 ‘913).  
Claim 4:  The combination discloses the axis of rotation defined by the rivet 25 being off-set from the center of the centre panel 3 (central panel) by 5 mm which falls within the claimed range (see P. 0188 & fig. 11-12 ‘913).
Claim 5:  The combination discloses the axis of rotation defined by the rivet 25 being off-set from the center of the centre panel 3 (central panel) by 5 mm which falls within the claimed range (see P. 0188 & fig. 11-12 ‘913).
Claim 7:  The combination does not disclose two ramp-up beads being arranged on the central panel, one ramp-up bead on each side of the pull tab.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combination to have one slope-shape protrusion 15 (ramp-up bead) on each side of the tab 20 (pull tab) since it has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th 
Claim 10:  Fields discloses the claimed invention except for the can end being made from an aluminum or steel sheet material.
Yamasaki teaches a can end made of aluminum plate (see P. 0392).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the can end 1 (can end) out of aluminum, as taught by Yamasaki, in order to be lightweight for reduced transportation costs, anticorrosive, and recyclable.
Claim 16:  The combination disclose the slope-shape protrusion 15 (ramp-up bead) being curved and is configured to raise the lifting portion (handle part) over the peripheral curl when the tab 20 (pull tab) is rotated from an initial to the the opening position (see fig. 12 & P. 0029 ‘913).  
Claim 17:  The combination discloses the slope-shape protrusion 15 (ramp-up bead) being positioned proximate to the panel radius (see fig. 12 ‘913).  
Claim 18:  The combination discloses the slope-shape protrusion 15 (ramp-up bead) having an arcuate length that is approximately concentrically aligned with an outer edge of the centre panel 3 (central panel) (see fig. 12 ‘913).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) and Yamasaki (US 20020170913) as applied to claim 2 above, and further in view of Radford (US 3341055).

Radford teaches a cover 10 having a member 16 pivotally mounted by means of pivot member 15, where the member 16 has a piercing end 17 and a grasping end 18 and can move from a storage position within the are defined by cover 10 and an operative position where the grasping end 18 extends beyond the area defined by the cover 10, and wherein the member 16 has bumps 21 and 22 forming an orientation notch therebetween which is configured to engage a seam 10a when the member 16 is swiveled to its operative position (see fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lifting portion (handle part) of the tab 20 (pull tab) to have an orientation notch between bumps 21 and 22 with the orientation notch configured to engage some seam, as taught by Radford, in order to positively restrain the tab 20 (pull tab) in an opening position without visual means. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) and Yamasaki (US 20020170913) as applied to claim 7 above, and further in view of Reiter (US 20190092519).
Claim 8:  The combination discloses the claimed invention except for a gap defined between the two ramp-up beads, wherein the gap has a width greater than a width of the pull tab to provide a tactile feedback to the user when the pull tab is swiveled and reaches an opening position suitable for opening the tear panel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the two slope-shape protrusion 15 (ramp-up bead) to have a gap between them having a width greater than a width of the tab 20 (pull tab), as taught by Reiter, in order to restrain the tab 20 (pull tab) in its opening position.

    PNG
    media_image2.png
    318
    340
    media_image2.png
    Greyscale


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) and Yamasaki (US 20020170913) as applied to claim1 above, and further in view of Holk (US 4012935).
Claim 9:  The combination discloses the claimed invention except for a background penetration formed in the central panel that is configured to lower a tensile strength of the score line, the background penetration positioned adjacent the score line 
Holk teaches a background penetration positioned on both sides of a score line and having a first width greater than a widest portion of a score line and a first depth less than a maximum depth of the score line (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a background penetration in the centre panel 3 (central panel), as taught by Holk, in order to displace additional material above the bottom face of the score during the scoring operation to relieve some of the stress associated with the scoring operation.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) and Yamasaki (US 20020170913) as applied to claim 1 above, and further in view of Radford (US 3341055).
Claim 13:  The combination discloses the claimed invention except for a recess formed in the handle part of the pull tab, the recess configured to engage a seam connecting the can lid to a neck of the beverage can.
Radford teaches a cover 10 having a member 16 pivotally mounted by means of pivot member 15, where the member 16 has a piercing end 17 and a grasping end 18 and can move from a storage position within the area defined by cover 10 and an operative position where the grasping end 18 extends beyond the area defined by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lifting portion (handle part) of the tab 20 (pull tab) to have a recess between bumps 21 and 22 with the recess configured to engage some seam, as taught by Radford, in order to positively restrain the tab 20 (pull tab) in an opening position without visual means. 
Claim 14:  The combination discloses the recess between bumps 21 and 22 being formed between an end of the lifting portion (handle part) and a rivet island that connects the tab 20 (pull tab) to the rivet 25, where the recess extends into a lower surface of the tab 20 (pull tab) that faces the centre panel 3 (central panel) as the bumps 21 and 22 form part of the lower surface of the tab 20 (pull tab), wherein the lower surface of the tab 20 (pull tab) defines a reference plane at the lowermost portions of the bumps 21 and 22 and the recess extends away from the reference plane (see fig. 1, 12 ‘913, and 2 ‘055).
Claim 15:  The combination discloses in an opening position the end of the lifting portion (handle part) extending beyond some seam (see fig. 1, 12 ‘913, and 2 ‘055).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) and Yamasaki (US 20020170913) as applied to claim 1 above, and further in view of Zundel (US 4202287).

Zundel teaches an end panel 10 having a tab 50 permanently attached to a flat central panel portion 12 through a rivet 52, wherein the axis 84 of the rivet 52 has been tilted slightly towards a severable member 30 at a small acute angle to urge the tab 50 towards the surface of the container, and wherein the tab 50 has a low point aligned with area 36 adjacent the rivet 52 (see C. 2 L. 19-27, C. 8 L. 3-13, and fig. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the rivet 25 to have be tilted toward the tear panel 11 with respect to the centre panel 3 (central panel), as taught by Zundel, in order to ensure that the nose portion 21 (opening part) of the tab 20 (pull tab) is urged towards the tear panel 11 such that initial lifting is directed to fracture the score line immediately in front of the rivet ensuring desirable venting action and allowing opening with less effort.
While the figures are not to scale, figure 3 ‘287 appears to depict the rivet 25 being tilted at an angle of approximately 9 degrees with respect to the line normal to the centre panel 3 (central panel) which is approximately 6 degrees and/or is close to the claimed range as to form a prima facie case of obviousness, see MPEP 2144.05 I  Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the rivet 25 tilt at an angle of approximately 9 degrees in order to ensure that the nose portion 21 (opening part) of the tab 20 (pull tab) is urged towards the tear panel 11 so initial lifting is directed to fracture the score .

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US 7594585) further in view of Yamasaki (US 20020170913) and Radford (US 3341055).
Claim 21:  Fields discloses a can end 1 (can lid) comprising: a peripheral curl adapted to interconnect the can end 1 (can lid) to a neck of the aluminum beverage can, the can end 1 (can lid) being a 200 end resulting in the peripheral curl having a diameter of less than approximately 55 mm based on 200 end standards; a sloping side wall 2 (chuck wall) interconnected to the peripheral curl and extending downwardly; a countersink interconnected to a lower portion of the sloping side wall 2 (chuck wall); and a centre panel 3 (central panel) interconnected to the countersink, the centre panel 3 (central panel) having a center, a panel radius that defines a panel area, a diameter that is less than 46.6mm, and a score line 10 defining a tear panel 11 with an area of 323 mm2, a rivet 25, a tab 20 (pull tab) connected to the centre panel 3 (central panel) by the rivet 25, the tab 20 (pull tab) having a lifting portion (handle part) and a nose portion 21 (opening part), wherein rivet 25 is tilted (see annotated fig. 2 below, fig. 1, and C. 2 L. 8-11).
Fields does not disclose a tear panel having an area of between approximately 24% and approximately 34% of the panel area of the central panel, the rivet being positioned off-center on the central panel, a recess formed in the handle part of the pull tab, the recess extending into a lower surface of the pull tab, the pull tab being capable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the diameter not greater than approximately 1.5 inches, resulting in the tear panel 11 area being within the claimed range of the panel area of the centre panel 3 (central panel), in order to lower material costs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  This is further evidenced by Turner (US 20050252917) which discloses an end member having a center panel 12 with a diameter B of less than 1.5 inches (38.1 mm) (see fig. 2 and P. 0035).  It is further noted that no criticality has been established for the percentage of tear panel area to central panel area.
Yamasaki teaches a can end having a tab 3 connected to a center panel section 8 by a tab-fastening means 4 and a slope-shape protrusion 15 (ramp-up bead) arranged on at least one side of the tab 3 when in an opening position, wherein the tab-fastening means 4 is offset from the center of the center panel section by 5 mm, the tab 3 being capable of being swiveled around an axis of rotation defined by the tab-fastening means 4 such that a handle part of the tab 3 extends outwardly beyond an outermost portion of the can end (see P. 0188 & fig. 11-12).

The combination discloses the rivet 25 being tilted and the nose portion 21 (opening part) of the tab 20 (pull tab) of the combination being tilted towards the tear panel 11 in the opening position as the lifting portion (handle part) of the tab 20 (pull tab) has been raised by the slope-shape protrusion 15 (ramp-up bead) above the peripheral curl.
Radford teaches a cover 10 having a member 16 pivotally mounted by means of pivot member 15, where the member 16 has a piercing end 17 and a grasping end 18 and can move from a storage position within the area defined by cover 10 and an operative position where the grasping end 18 extends beyond the area defined by the cover 10, and wherein the member 16 has bumps 21 and 22 forming a recess therebetween which is configured to engage a seam 10a (see fig. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lifting portion (handle part) of the tab 20 (pull tab) to have a recess between bumps 21 and 22 with the recess configured to engage some seam, as taught by Radford, in order to positively restrain the tab 20 (pull tab) in an opening position without visual means.
The combination discloses the recess extending into a lower surface of the tab 20 (pull tab) that faces the centre panel 3 (central panel) as the bumps 21 and 22 form part of the lower surface of the tab 20 (pull tab) (see fig. 1, 12 ‘913, and 2 ‘055).
Claim 22:  The combination discloses the recess between bumps 21 and 22 being formed between an end of the lifting portion (handle part) and a rivet island that connects the tab 20 (pull tab) to the rivet 25, wherein the lower surface of the tab 20 (pull tab) defines a reference plane at the lowermost portions of the bumps 21 and 22 and the recess extends away from the reference plane (see fig. 1, 12 ‘913, and 2 ‘055).

Response to Arguments
The drawing objections in paragraphs 4, 5, and 7-18 of office action dated 19 July 2021 are withdrawn in light of the amended disclosure filed 19 November 2021.
The specification objections in paragraphs 21-25 of office action dated 19 July 2021 are withdrawn in light of the amended disclosure filed 19 November 2021.
The claim objections in paragraph 26 of office action dated 19 July 2021 are withdrawn in light of the amended claims filed 19 November 2021.
The 35 U.S.C. § 112 rejections in paragraphs 27-31 of office action dated 19 July 2021 are withdrawn in light of the amended claims filed 19 November 2021. 
Applicant's arguments filed 19 November 2021 and directed to claims 1 and 14 have been fully considered but they are not persuasive.
In response to applicant’s argument that Figure 2 of Fields does not show a tilted rivet nor is this feature discussed in the specification and that the artifact the Examiner refers to appears to be caused by poor line quality of the printed image in Fig. 2 of Fields, the Examiner responds that drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 
In response to applicant’s argument that Fields cannot be interpreted as disclosing that the rivet is tilted such that the opening part of the pull tab is angled toward the tear panel, the Examiner initially responds that this is a piece meal argument.  Further, the claim language stipulates that “the rivet is tilted such that the opening part of the pull tab is tilted towards the tear panel when the pull tab is in an opening position”.  When in the opening position the nose portion 21 (opening part) of the tab 20 (pull tab) of the combination is tilted towards the tear panel 11 as the lifting portion (handle part) of the tab 20 (pull tab) has been raised by the slope-shape protrusion 15 (ramp-up bead) above the peripheral curl.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no need to include a recess in the pull tab of Fields since the lift end of the pull tab does not extend past the seam when the pull tab is in an opening position as illustrated in Fig. 1, the Examiner replies that the lifting portion (handle part) of the tab 20 (pull tab) of the combination extends past the peripheral curl when in the opening position.
In response to applicant’s argument that the ribs of Radford extend below the lower surface of the tab of Radford and may interfere with operations of the tab of Fields when it is rotated, the Examiner responds that the lowermost portions of the ribs of Radford constitute a portion of the lower surface of the pull tab and form a reference plane which the recess extends away from.  There is nothing which indicates that ribs .
Applicant’s arguments, see page 12 lines 6-8, filed 19 November 2021, with respect to the rejection(s) of claim(s) 6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zundel (US 4202287).
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736